10-Q 1 acw13-110q1.htm FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013. OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 001-32483 ACCURIDE CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1109077 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 7140 Office Circle, Evansville, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (812) 962-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer ý Non-Accelerated Filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ý No o As of May 1, 2013, 47,475,570 shares of Accuride Corporation common stock, par value $.01 per share, were outstanding ACCURIDE CORPORATION Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 4 Condensed Consolidated Statements of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 6. Exhibits 26 Signatures 27 -2- Table of Contents Part I.FINANCIAL INFORMATION Item 1.Financial Statements ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, (In thousands, except for share and per share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Customer receivables, net of allowance for doubtful accounts of $431 and $549 in 2013 and 2012, respectively Other receivables Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS: Goodwill Other intangible assets, net Deferred financing costs, net of accumulated amortization of $4,554 and $4,127 in 2013 and 2012, respectively Deferred income taxes Other TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll and compensation Accrued interest payable Accrued workers compensation Accrued and other liabilities Total current liabilities LONG-TERM DEBT DEFERRED INCOME TAXES NON-CURRENT INCOME TAXES PAYABLE OTHER POSTRETIREMENT BENEFIT PLAN LIABILITY PENSION BENEFIT PLAN LIABILITY OTHER LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 5) — — STOCKHOLDERS’ EQUITY: Preferred Stock, $0.01 par value; 10,000,000 shares authorized — — Common Stock, $0.01 par value; 80,000,000 shares authorized, 47,475,570 and 47,419,115 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively, and additional paid-in-capital Accumulated other comprehensive loss (51,503 ) (51,834 ) Accumulated deficiency (337,517 ) (321,570 ) Total stockholders’ equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. -3- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended March 31, (In thousands except per share data) NET SALES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative INCOME (LOSS) FROM OPERATIONS (5,989 ) OTHER INCOME (EXPENSE): Interest income 38 16 Interest expense (8,732 ) (8,761 ) Other income, net LOSS BEFORE INCOME TAXES (14,538 ) (1,352 ) INCOME TAX PROVISION NET LOSS $ ) $ ) Weighted average common shares outstanding—basic Basic loss per share $ ) $ ) Weighted average common shares outstanding—diluted Diluted loss per share $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX: Defined benefit plans (218 ) COMPREHENSIVE LOSS $ ) $ ) See notes to unaudited condensed consolidated financial statements. -4- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands) Common Stock and Additional Paid-in- Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficiency Total Stockholders’ Equity BALANCE at January 1, 2012 $ $ ) $ ) $ Net loss — — (2,949 ) (2,949 ) Share-based compensation expense — — Tax impact of forfeited vested shares (81 ) — — (81 ) Other comprehensive loss: — (218 ) — (218 ) BALANCE—March 31, 2012 $ $ ) $ ) $ (In thousands) Common Stock and Additional Paid-in- Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficiency Total Stockholders’ Equity BALANCE—January 1, 2013 $ $ ) $ ) $ Net loss — (15,947 ) (15,947 ) Share-based compensation expense — — Tax impact of forfeited vested shares (103 ) — — (103 ) Other comprehensive income: — — BALANCE—March 31, 2013 $ $ ) $ ) $ -5- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of property, plant and equipment Amortization – deferred financing costs Amortization – other intangible assets Loss on disposal of assets 76 Provision for deferred income taxes Non-cash stock-based compensation Changes in certain assets and liabilities: Receivables (27,082 ) (21,683 ) Inventories (9,850 ) Prepaid expenses and other assets (5,050 ) (651 ) Accounts payable Accrued and other liabilities (11,448 ) (3,430 ) Net cash used in operating activities (19,822 ) (10,843 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (15,355 ) (10,434 ) Proceeds from sale leaseback transactions — Proceeds from sale of discontinued operations — Net cash used in investing activities (411 ) (9,434 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from revolver — Net cash provided from financing activities — INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (20,277 ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes Non-cash transactions: Purchases of property, plant and equipment in accounts payable $ $ See notes to unaudited condensed consolidated financial statements. -6- Table of Contents ACCURIDE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (AMOUNTS IN THOUSANDS, UNLESS OTHERWISE NOTED, EXCEPT SHARE AND PER SHARE DATA) Note 1 – Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation– The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”), except that the unaudited condensed consolidated financial statements do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.However, in the opinion of Accuride Corporation (“Accuride” or the “Company”), all adjustments (consisting primarily of normal recurring accruals) considered necessary to present fairly the condensed consolidated financial statements have been included. The results of operations for the three months ended March 31, 2013 are not necessarily indicative of the results to be expected for the year ending December 31, 2013.The unaudited consolidated financial statements and notes thereto should be read in conjunction with the audited condensed consolidated financial statements and notes thereto disclosed in Accuride’s Annual Report on Form 10-K for the year ended December 31, 2012. Management’s Estimates and Assumptions– The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Earnings Per Common Share – Basic and diluted earnings per common share were computed as follows: Three Months Ended March 31, (In thousands except per share data) Numerator: Net loss $ ) $ ) Denominator: Weighted average shares outstanding – Basic Weighted average shares outstanding - Diluted Basic loss per common share $ ) $ ) Diluted loss per common share $ ) $ ) As of March 31, 2013, there were options exercisable for 194,068 shares that were not included in the computation of diluted earnings per share because the effect would be anti-dilutive.As of March 31, 2012, there were options exercisable for 225,922 shares that were not included in the computation of diluted earnings per share because the effect would be anti-dilutive Stock-Based Compensation –Compensation expense for share-based compensation programs recognized as a component of operating expenses, was $694 and $748 for the three months ended March 31, 2013 and March 31, 2012 respectively. As of March 31, 2013, there was approximately $4.8 million of unrecognized pre-tax compensation expense related to share-based awards not yet vested that will be recognized over a weighted-average period of 1.7 years. Income Tax –Under Interim Financial Reporting, we compute on a quarterly basis an estimated annual effective tax rate considering ordinary income and related income tax expense. Ordinary income refers to income (loss) before income tax expense excluding significant, unusual, or infrequently occurring items. The tax effect of an unusual or infrequently occurring item is recorded in the interim period in which it occurs. Other items included in income tax expense in the periods in which they occur include the cumulative effect of changes in tax laws or rates, foreign exchange gains and losses, adjustments to uncertain tax positions, and adjustments to our valuation allowance due to changes in judgment in the realizability of deferred tax assets in future years. We have assessed the need to maintain a valuation allowance for deferred tax assets based on an assessment of whether it is more likely than not that deferred tax benefits will be realized through the generation of future taxable income. Appropriate consideration is given to all available evidence, both positive and negative, in assessing the need for a valuation allowance. Due to our recent history of U.S. operating and taxable losses, the inconsistency of these profits, and the uncertainty of our financial outlook, we continue to maintain a full valuation allowance against our domestic deferred tax assets. -7- Table of Contents Sale Leaseback transactions –We have accounted for the sale-leaseback transactions under ASC 840-40, Sale-Leaseback Transactions.The company entered into two sale-leaseback transactions during the quarter and as a result had net gross cash inflow of $15.3 million.Under the guidance, the leases were classified as operating leases.The company recognized a gain on the transaction involving the Mexican aluminum line of $0.4 million, which is deferred, and will be amortized over the life of the lease. The deferred gain is included in the prepaid assets. The company recognized a loss on the Camden aluminum equipment of $0.9 million that was recognized in the current quarter. Recent Accounting Adoptions In December 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. The amendments in this update require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. This update will enhance disclosures required by U.S. GAAP by requiring improved information about financial instruments and derivative instruments. The requirements of this update are effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. Entities should provide the disclosures required retrospectively for all comparative periods presented. The Company adopted ACU 2011-11 as of January 1, 2013.The adoption did not have a material impact on our consolidated financial statements. In July 2012, FASB issued ASU 2012-02, Testing Indefinite-Lived Intangible Assets for Impairment.The objective of the amendments in this update is to reduce the cost and complexity of performing an impairment test for indefinite-lived intangible assets by simplifying how an entity tests those assets for impairment and to improve consistency in impairment testing guidance among long-lived asset categories.The amendments permit an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test.The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance.The Company adopted ACU 2012-02 as of January 1, 2013.The adoption did not have a material impact on our consolidated financial statements. In January 2013, the Financial Accounting Standards Board (“FASB”) issued ASU 2013-01, Balance Sheet (Topic 210):Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities (“ASU 2013-01”). ASU 2013-01 contains no amendments to disclosure requirements. The amendments clarify that the scope of ASU 2011-11, Disclosures about Offsetting Assets and Liabilities, which introduced new disclosure requirements, applies to derivatives accounted for in accordance with Topic 815, Derivatives and Hedging, including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with Section 210-20-45 or Section 815-10-45 or subject to an enforceable master netting arrangement or similar agreement. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013 and interim periods within those annual periods. The Company believes adoption of this new guidance will not have a material impact on the Company’s financial statements as these updates have an impact on presentation only. In February 2013, FASB issued ASU 2013-02, Comprehensive Income.The objective of the amendments in this update is to improve the reporting of reclassifications out of accumulated other comprehensive income.The amendment requires an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under US GAAP to be reclassified in its entirety to net income.For other amounts that are not required under US GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under US GAAP that provide additional detail about those amounts.The amendments are effective prospectively for reporting periods beginning after December 15, 2012.Early adoption is permitted.The Company adopted ASU 2013-02 on January 1, 2013.The adoption did not have a material impact on our consolidated financial statements. -8- Table of Contents Note 2 - Inventories Inventories at March 31, 2013 and December31, 2012, on a FIFO basis, were as follows: March 31, 2013 December 31, 2012 Raw materials $ $ Work in process Finished manufactured goods Total inventories $ $ Note 3 - Goodwill and Other Intangible Assets The following represents the carrying amount of goodwill, on a reportable segment basis, as of December 31, 2012 and March 31, 2013: Wheels Brillion Iron Works Total Balance as of December 31, 2012 $ $ $ Balance as of March 31, 2013 $ $ $ The changes in the carrying amount of other intangible assets for the period December 31, 2011 to March 31, 2012, by reportable segment, are as follows: Wheels Gunite Brillion Iron Works Corporate Total Balance as of December 31, 2011 $ Amortization (1,977 ) (551 ) (40 ) (128 ) (2,696 ) Balance as of March 31, 2012 $ The changes in the carrying amount of other intangible assets for the period December 31, 2012 to March 31, 2013, by reportable segment, are as follows: Wheels Brillion Iron Works Corporate Total Balance as of December 31, 2012 $ Amortization (1,975 ) (41 ) (257 ) (2,273 ) Balance as of March 31, 2013 $ The summary of goodwill and other intangible assets is as follows: As of March 31, 2013 As of December 31, 2012 Weighted Average Useful Lives Gross Amount Accumulated Amortization Carrying Amount Gross Amount Accumulated Amortization Carrying Amount Goodwill — $ Other intangible assets: Non-compete agreements $ Trade names — — — Technology Customer relationships Other intangible assets: $ We estimate that our amortization expense for our other intangible assets for 2013 through 2017 will be approximately $8.7 million for 2013, $8.1 million for 2014 through 2017. -9- Table of Contents Note 4 - Pension and Other Postretirement Benefit Plans Components of net benefit cost charged to income for the three months ended March 31: Pension Benefits Other Benefits Service cost-benefits earned during the period $ Interest cost on projected benefit obligation Expected return on plan assets (2,988 ) (2,988 ) — — Amortization of prior service (credit) cost 11 11 — — Amortization of (gain)/loss 26 (8 ) Total benefits cost charged to income $ As of March 31, 2013, $1.7 million has been contributed to our sponsored pension plans.We presently anticipate contributing an additional $9.7 million to fund our pension plans during 2013 for a total of $11.4 million.Not included in the anticipated contributions for the year are any potential payments related to the plan associated with our Elkhart, Indiana facility that was recently closed.The amount of those contributions have not been determined as of the date of this filing. Note 5 – Commitments and Contingencies We are from time to time involved in various legal proceedings of a character normally incidental to our business. We do not believe that the outcome of these proceedings will have a material effect on our consolidated financial condition or results of our operations and cash flows. In addition to environmental laws that regulate our ongoing operations, we are also subject to environmental remediation liability. Under the federal Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) and analogous state laws, we may be liable as a result of the release or threatened release of hazardous materials into the environment regardless of when the release occurred. We are currently involved in several matters relating to the investigation and/or remediation of locations where we have arranged for the disposal of foundry wastes. Such matters include situations in which we have been named or are believed to be potentially responsible parties in connection with the contamination of these sites. Additionally, environmental remediation may be required to address soil and groundwater contamination identified at certain of our facilities. As of March31, 2013, we had an environmental reserve of approximately $1.5million, related primarily to our foundry operations. This reserve is based on management’s review of potential liabilities as well as cost estimates related thereto. The reserve takes into account the benefit of a contractual indemnity given to us by a prior owner of our wheel-end subsidiary. The failure of the indemnitor to fulfill its obligations could result in future costs that may be material. Any expenditures required for us to comply with applicable environmental laws and/or pay for any remediation efforts will not be reduced or otherwise affected by the existence of the environmental reserve. Our environmental reserve may not be adequate to cover our future costs related to the sites associated with the environmental reserve, and any additional costs may have a material adverse effect on our business, results of operations or financial condition. The discovery of additional environmental issues, the modification of existing laws or regulations or the promulgation of new ones, more vigorous enforcement by regulators, the imposition of joint and several liability under CERCLA or analogous state laws, or other unanticipated events could also result in a material adverse effect. The Iron and Steel Foundry National Emission Standard for Hazardous Air Pollutants (“NESHAP”) was developed pursuant to Section112(d) of the Clean Air Act and requires major sources of hazardous air pollutants to install controls representative of maximum achievable control technology. Based on currently available information, we do not anticipate material costs regarding ongoing compliance with the NESHAP; however if we are found to be out of compliance with the NESHAP, we could incur liability that could have a material adverse effect on our business, results of operations or financial condition. At the Erie, Pennsylvania, facility, we have obtained an environmental insurance policy to provide coverage with respect to certain environmental liabilities.Management does not believe that the outcome of any environmental proceedings will have a material adverse effect on our consolidated financial condition or results of operations. As of March31, 2013, we had approximately 2,784 employees, of which 603 were salaried employees with the remainder paid hourly. Unions represent approximately 1,515 of our employees, which is approximately 54% of our total employees. Each of our unionized facilities has a separate contract with the union that represents the workers employed at such facility. The union contracts expire at various times over the next few years with the exception of our union contract that covers the hourly employees at our Monterrey, Mexico, facility, which expires on an annual basis in January unless otherwise renewed. The 2013 negotiations in Monterrey were successfully completed prior to the expiration of our union contract.In 2013, we have collective bargaining agreements expiring at our Brillion, Wisconsin facility.We do not anticipate that the outcome of our 2013 negotiations will have a material adverse effect on our operating performance or cost. -10- Table of Contents Note 6 – Financial Instruments We have determined the estimated fair value amounts of financial instruments using available market information and other appropriate valuation methodologies. However, considerable judgment is required in interpreting market data to develop the estimates of fair value.A fair value hierarchy accounting standard exists for those instruments measured at fair value that distinguishes between assumptions based on market data (observable inputs) and our own assumptions (unobservable inputs).Determining which category an asset or liability falls within the hierarchy requires significant judgment.We evaluate our hierarchy disclosures each quarter. The hierarchy consists of three levels: Level 1 Quoted market prices in active markets for identical assets or liabilities; Level 2 Inputs other than Level 1 inputs that are either directly or indirectly observable; and Level 3 Unobservable inputs developed using estimates and assumptions developed by us, which reflect those that a market participant would use. The carrying amounts of cash and cash equivalents, trade receivables, and accounts payable approximate fair value because of the relatively short maturity of these instruments.The fair value of our 9.5% senior secured notes based on market quotes, which we determined to be Level 1 inputs, at March 31, 2013 was approximately $311.3 million compared to the carrying amount of $304.4 million.The fair value of our 9.5% senior secured notes based on market quotes, which we determined to be Level 1 inputs, at December 31, 2012 was approximately $310.0 million compared to the carrying amount of $304.1 million.The Company believes the fair value of our ABL facility at March 31, 2013 and December 31, 2012 equals the carrying value of $45.0 million and$20.0 million, respectively.As of March 31, 2013 and December 31, 2012 we had no outstanding financial instruments. Note 7 – Segment Reporting Based on our continual monitoring of the long-term economic characteristics, products and production processes, class of customer, and distribution methods of our operating segments, we have identified each of our operating segments below as reportable segments.We believe this segmentation is appropriate based upon operating decisions and performance assessments by our President and Chief Executive Officer.The accounting policies of the reportable segments are the same as described in Note 1, Summary of Significant Accounting Policies of our Annual Report on Form 10-K for the year ended December 31, 2012. Three Months Ended March 31, Net sales: Wheels $ $ Gunite Brillion Iron Works Imperial Group Consolidated total $ $ Operating Income (loss): Wheels $ $ Gunite (1,777 ) (2,168 ) Brillion Iron Works Imperial Group (1,217 ) (519 ) Corporate / Other (9,313 ) (11,692 ) Consolidated total $ ) $ Excluded from net sales above are inter-segment sales from Brillion Iron Works to Gunite, as shown in the table below: Three Months Ended March 31, Inter-segment sales $ $ As of March 31, 2013 December 31, 2012 Total assets: Wheels $ $ Gunite Brillion Iron Works Imperial Group Corporate / Other Consolidated total $ $ -11- Table of Contents Note 8 - Debt As of March 31, 2013, total debt was $349.4 million consisting of $304.4 million of our outstanding 9.5% senior secured notes, net of discount and a $45.0 million draw on our ABL facility. As of December 31, 2012, total debt was $324.1 million consisting of $304.1 million of our outstanding 9.5% senior secured notes, net of discount and a $20.0 million draw on our ABL facility. Our credit documents(the ABL facility and the indenture governing the senior secured notes) contain operating covenants that limit the discretion of management with respect to certain business matters.These covenants place significant restrictions on, among other things, the ability to incur additional debt, to pay dividends, to create liens, to make certain payments and investments and to sell or otherwise dispose of assets and merge or consolidate with other entities.In addition, the ABL facility contains a financial covenant which requires us to maintain a fixed charge coverage ratio during any compliance period, which is anytime when the excess availability is less than or equal to the greater of $10.0 million or 15 percent of the total commitment under the ABL facility.Due to the amount of our excess availability (as calculated under the ABL facility), the Company is not currently in a compliance period and, we do not have to maintain a fixed charge coverage ratio, although this is subject to change. -12- Table of Contents Note 9 – Guarantor and Non-guarantor Financial Statements Our senior secured notes are, jointly and severally, fully and unconditionally guaranteed, on a senior basis, by all of our existing and future 100% owned domestic subsidiaries (“Guarantor Subsidiaries”). The non-guarantor subsidiaries are our foreign subsidiaries and discontinued operations.The following condensed financial information illustrates the composition of the combined Guarantor Subsidiaries: CONDENSED CONSOLIDATED BALANCE SHEET March 31, 2013 (in thousands) Parent Guarantor Subsidiaries Non-guarantor Subsidiaries Eliminations Total ASSETS Cash and cash equivalents $ $ ) $ — $ Accounts and other receivables, net $ Inventories (327 ) Other current assets — Total current assets Property, plant, and equipment, net — Goodwill — — Intangible assets, net — — Investments in and advances to subsidiaries and affiliates — — (96,439 ) — Deferred income taxes (39,168 ) Other non-current assets — — TOTAL $ ) $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ $ $ — $ Accrued payroll and compensation — Accrued interest payable — — — Accrued and other liabilities 50 $ Total current liabilities Long term debt — — — Deferred and non-current income taxes — — (39,168 ) Other non-current liabilities — Stockholders’ equity (96,439 ) TOTAL $ ) $ December 31, 2012 (in thousands) Parent Guarantor Subsidiaries Non-guarantor Subsidiaries Eliminations Total ASSETS Cash and cash equivalents $ $ ) $ — $ Accounts and other receivables, net $ ) Inventories (580 ) Other current assets (1,348 ) — Total current assets (31,207 ) Property, plant, and equipment, net — Goodwill — — Intangible assets, net — — Investments in and advances to subsidiaries and affiliates — — (95,958 ) — Deferred income taxes (12,042 ) (1,894 ) (6,903 ) Other non-current assets (2,694 ) — TOTAL $ ) $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ $ $ — $ Accrued payroll and compensation — Accrued interest payable — — — Accrued and other liabilities $ ) Total current liabilities (31,207 ) Long term debt — — — Deferred and non-current income taxes (12,042 ) (1,894 ) (6,093 ) Other non-current liabilities — Stockholders’ equity (95,958 ) TOTAL $ ) $ -13- Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months Ended March 31, 2013 (in thousands) Parent Guarantor Subsidiaries Non-guarantor Subsidiaries Eliminations Total Net sales $ ) $ Cost of goods sold (52,222 ) Gross profit (1,471 ) — Operating expenses 81 — Income (loss) from operations (6,490 ) (1,941 ) — (5,989 ) Other income (expense): Interest expense, net (8,848 ) (64 ) — (8,694 ) Equity in earnings of subsidiaries — — (150 ) Other income (expense), net (73 ) 12 — Income (loss) before income taxes from continuing operations (15,261 ) (1,993 ) (150 ) (14,538 ) Income taxprovision — Net Income (loss) $ ) $ ) $ $ ) $ ) Comprehensive income (loss) $ ) $ ) $ $ ) $ ) Three Months Ended March 31, 2012 (in thousands) Parent Guarantor Subsidiaries Non-guarantor Subsidiaries Eliminations Total Net sales $ ) $ Cost of goods sold (46,304 ) Gross profit — Operating expenses 72 — Income (loss) from operations (369 ) — Other income (expense): Interest expense, net (8,579 ) (75 ) (91 ) — (8,745 ) Equity in earnings of subsidiaries — — (241 ) — Other income (expense), net — (623 ) — Income (loss) before income taxes from continuing operations (1,588 ) (444 ) (241 ) (1,352 ) Income taxprovision (benefit) — — Income (loss) from continuing operations (2,949 ) (444 ) (241 ) (2,949 ) Discontinued operations, net of tax — Net income (loss) $ ) $ ) $ $ ) $ ) Comprehensive income (loss) $ ) $ ) $ $ ) $ ) -14- Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2013 in thousands) Parent Company Guarantor Subsidiaries Non-guarantor Subsidiaries Eliminations Total CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) $ $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation — Amortization – deferred financing costs — — — Amortization – other intangible assets 41 — — (Gain) loss on disposal of assets 8 (13 ) — Deferred income taxes — — — Non-cash stock-based compensation — — — Equity in earnings of subsidiaries and affiliates (150 ) — — — Change in other operating items (21,468 ) (3,544 ) — (18,233 ) Net cash provided by (used in) operating activities (29,640 ) (13 ) — (19,822 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant, and equipment (5,005 ) (9,924 ) (426 ) — (15,355 ) Other — — — Net cash provided by (used in) investing activities (9,924 ) (426 ) — (411 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from debt issuance — — — Increase (decrease) in cash and cash equivalents (93 ) (439 ) — Cash and cash equivalents, beginning of period (109 ) — Cash and cash equivalents, end of period $ $ ) $ $
